                                          Case 5:17-cv-00072-BLF Document 622 Filed 05/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    FINJAN, INC.,                                      Case No. 17-cv-00072-BLF (SVK)
                                   8                   Plaintiff,                          ORDER ON DEFENDANT CISCO
                                                                                           SYSTEMS, INC.’S REQUEST TO
                                   9            v.                                         REDACT TRANSCRIPT OF
                                                                                           PROCEEDINGS HELD ON APRIL 21,
                                  10    CISCO SYSTEMS INC.,                                2020
                                  11                   Defendant.                          Re: Dkt. No. 621

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Cisco Systems, Inc.’s Request to Redact Transcript of

                                  14   Proceedings Held on April 21, 2020. Dkt. 621. In this District, the electronic availability of

                                  15   transcripts of court proceedings is governed by General Order 59, which provides that “[i]f a party

                                  16   wants [non-personal identifying] information redacted from the transcript, that party must move
                                       the Court for further redaction by noticed motion served on all parties and the court reporter.”
                                  17
                                       General Order 59 at ¶ 4 (emphasis added).
                                  18
                                              To avoid unnecessary motion practice, the Court directs the parties to meet and confer and,
                                  19
                                       no later than May 18, 2020, file a proposed stipulation regarding redactions to the transcript of
                                  20
                                       April 21, 2020 proceedings. If the parties are unable to agree, Cisco may re-file its redaction
                                  21
                                       request as a noticed motion in accordance with General Order 59 by the same deadline,
                                  22
                                              SO ORDERED.
                                  23
                                       Dated: May 14, 2020
                                  24

                                  25

                                  26                                                                SUSAN VAN KEULEN
                                                                                                    United States Magistrate Judge
                                  27

                                  28
